Case 1:28-C-CROIER Decdmenti2s Pied ceyhdeh Page 4 ots

Smith Villazor LLP

250 West 55th Street, 30th Floar
New York, New York 10019
www.smithvilazor.com

Patrick J. Smith

patrick. smith@smithvillazor.com
T 212.582.4400

SMITH | VILLAZOR

September 10, 2021 APPLICATION GRANTED
VIA ECF _ SO ORDERED

SD Ay G Hp

  

 

The Honorable John G. Koeltl . _ ee
United States District Court o/ John G. Koeltl, U.S.D.J.
Southern District of New York t/ of.

500 Pearl Street /2)

New York, New York 10007
Re: United States v. Hayes, et al., 20 Cr. 500 (JGK)

Dear Judge Koeltl:

We represent Defendant Benjamin Delo and respectfully submit this letter on behalf of
Mr. Delo and Defendants Arthur Hayes and Samuel Reed, whose counsel are copied on this
letter.

Pursuant to the Court’s order of May 11, 2021, ECF No. 71, Defendants are submitting a
motion for a bill of particulars pursuant to Federal Rule of Criminal Procedure 7(f}. The full set
of motion papers will be delivered to Chambers in both hard copy and electronic form.

Having conferred with the government pursuant to Rule VLA.2 of the Court’s Individual
Practices, we respectfully seek leave from the Court to file this motion under seal at the present
time because the supporting memorandum of law, declaration in support, and exhibits include
materials the government has designated “Confidential” pursuant to the protective orders that
have been entered in this case. ECF Nos. 23, 41, 55. The parties will confer on proposed
redactions.

We are available at the Court’s convenience to discuss any questions. Thank you.

Respectfully submitted,
!s/ Patrick J_ Smith

Patrick J. Smith

 
Ce:

Case 4:26-cr-09s0P-JEK Bocument424 Eled Cydeet Rage 2 ot

Hon. John G. Koeltl
Page Two

James J. Benjamin, Jr. (counsel for Arthur Hayes)
Douglas K. Yatter (counsel for Samuel Reed)
Benjamin Naftalis (counsel for Samuel Reed)
Harlan A. Levy (counsel for Ben Delo)

All Counsel of Record (via ECF)

September 10, 2021

 

 
